J-S01029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEREMIAS SANCHEZ                           :
                                               :
                       Appellant               :   No. 1300 EDA 2019


          Appeal from the Judgment of Sentence Entered May 9, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0406041-2005,
                           CP-51-CR-0701981-2005.


BEFORE:      BOWES, J., KUNSELMAN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED NOVEMBER 17, 2020

        Jeremias Sanchez appeals from the judgment of sentence imposed

following the revocation of his probation.         Additionally, Sanchez’s court-

appointed counsel has filed a motion to withdraw as counsel and an

accompanying brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967).     We grant appellate counsel’s motion to withdraw and affirm

Sanchez’s judgment of sentence.

        On July 26, 2005, Sanchez pled guilty to one count of possession with

intent to deliver at two separate dockets. Pursuant to the negotiated plea

agreement, the trial court sentenced Sanchez to one year in the intermediate

punishment (“IP”) program, “which included long-term inpatient drug

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01029-20



treatment, plus one year of reporting probation.”          PCRA Court Opinion,

9/13/19, at 1. Additionally, Sanchez “was ordered to successfully complete

drug treatment, seek and maintain employment, undergo random urinalysis,

stay out of trouble with the law, perform 20 hours of community service and

pay costs and fines.” Id.

      The PCRA court summarized the subsequent, protracted facts and

procedural history as follows:

            Shortly thereafter, [Sanchez] absconded from the drug
         treatment program. He appeared before this [c]ourt on
         January 13, 2006 for his first violation hearing. This [c]ourt
         found him in technical violation and ordered a 90 day
         modification of his IP sentence.         On March 9, 2006,
         [Sanchez] was paroled to an inpatient drug treatment
         program. He once again absconded from the program. He
         was apprehended by authorities more than a year later on
         April 30, 2007. [Sanchez] appeared before this [c]ourt for
         his second violation hearing on August 16, 2007. This
         [c]ourt found him in technical violation, revoked his IP
         probation, and sentenced him to 11½ to 23 months of
         county incarceration plus 3 years [of] reporting probation
         on each charge to run concurrently. [Sanchez] was ordered
         to complete 90 days in the Options drug treatment program,
         complete job training, take English language courses, and
         comply with all terms and conditions of the sentence.

            On April 1, 2009, [Sanchez] was arrested and charged
         with [possession with intent to deliver and criminal
         conspiracy]. He appeared before this [c]ourt on March 25,
         2010 and pled guilty to these charges. [Sanchez] was
         recommended to participate in the state IP program and
         sentencing was deferred; however, [Sanchez] got into a
         fight in jail while awaiting state IP approval and, as a result,
         his request to participate was denied. On September 17,
         2010, this [c]ourt sentenced him to 2½ to 5 years [of] sate
         incarceration plus 5 years [of] reporting probation on all
         three of his cases to run concurrent with one another.


                                      -2-
J-S01029-20


             [Sanchez] was released on parole on April 6, 2014. On
          October 21, 2014, he was arrested in Luzerne County and
          charged with burglary and related charges. He pled guilty
          to these charges on December 20, 2016 and was sentenced
          to 18 to 36 months [of] incarceration.

PCRA Court Opinion, 9/13/19, at 2.

      Given his Luzerne County convictions, Sanchez appeared for his fourth

probation violation hearing at the above two cases on May 9, 2017. At that

time, the trial court reviewed Sanchez’s criminal history since his 2005 guilty

plea, a probation officer’s summary report, as well as argument and

sentencing    recommendations     from    both   defense    counsel    and   the

Commonwealth. In addition, Sanchez spoke on his own behalf.

      After considering all of this information, the trial court found Sanchez in

direct violation and revoked his probation at each docket.      The court then

sentenced Sanchez to 3 to 6 years of state incarceration at each docket, to

run consecutively, for an aggregate sentence of 6 to 12 years of incarceration.

In addition, the trial court ordered that this sentence run consecutively to the

Luzerne County burglary sentence he was already serving. On May 22, 2017,

Sanchez filed a counseled petition to vacate and reconsider his sentence. He

claimed the sentence was excessive for a variety of reasons. That same day,

Sanchez filed a pro se motion for a reconsideration of his sentence. There is

no indication in the certified record that the trial court acted upon either

motion.




                                      -3-
J-S01029-20



        On June 16, 2017, the Defender’s Association of Philadelphia filed a

PCRA1 petition on Sanchez’s behalf, alleging their own ineffectiveness for

failing to file a timely notice of appeal as requested by Sanchez. The PCRA

court appointed counsel, and Sanchez’s direct appeal rights were reinstated

nunc pro tunc on September 11, 2017. PCRA counsel failed to file a notice of

appeal on Sanchez’s behalf within thirty days. Instead, the appeal was not

filed until six months later on March 12, 2018. By order entered June 1, 2018,

this Court quashed Sanchez’s appeal as untimely.

        On September 13, 2018, Sanchez filed a second PCRA, in which he

sought new counsel and reinstatement of his appellate rights. The PCRA court

appointed new counsel, and, on January 17, 2019, Sanchez’s appellate rights

were reinstated for a second time. However, his counsel again did not file a

timely notice of appeal on his behalf. By order entered April 11, 2019, the

PCRA court removed that counsel and appointed current counsel (“appellate

counsel”). Appellate counsel entered his appearance on April 18, 2019, and,

thereafter, filed a notice of appeal on Sanchez’s behalf.2 Both Sanchez and
____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

2  The certified record for each trial court docket contains a notice of appeal
listing both docket numbers. Although Sanchez included both trial court docket
numbers on his separate appeals, this fact no longer requires quashal. See
Commonwealth v. Johnson, ___ A.3d ___, ___ (Pa. Super. 2020) (en
banc), Slip Opinion at 12 (partially overruling Commonwealth v. Creese,
216 A.3d 1142 (Pa. Super. 2019), to the extent that Creese interpreted
Walker as requiring Superior Court to quash appeals when appellant filed
multiple notices of appeal and each notice lists all of the appealed from docket



                                           -4-
J-S01029-20



the trial court have complied with Pa.R.A.P. 1925.        In this Court, current

counsel filed a motion to withdraw as counsel and an Anders brief. Sanchez

did not file a response to the motion or the Anders brief.

       In the Anders Brief, appellate counsel asserts that there are no “non-

frivolous issues that support an appeal in this case” because Sanchez would

be unable to establish that the trial court abused its discretion in sentencing

him to six to twelve years in prison following his latest probation revocations.

See Anders Brief at 7-9.

       “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010)

(citation omitted). Pursuant to Anders, when counsel believes an appeal is

frivolous and wishes to withdraw from representation, he/she must do the

following:

          (1) petition the court for leave to withdraw stating that after
          making a conscientious examination of the record, counsel
____________________________________________


numbers). See also Commonwealth v. Larkin, ___ A.3d ___, ___ (Pa.
Super. 2020), Slip Opinion at 3 (accord).

      In addition, although when appointing current counsel, the trial court
did not expressly reinstate Sanchez’s right to appeal nunc pro tunc, the trial
court addressed Sanchez’s claim. Given this circumstance, and the failure of
prior attorneys to litigate Sanchez’s appeal, we will treat as done “that which
ought to have been done,” in the interests of judicial economy, and we will
therefore address the merits of Sanchez’s claim.                McCormick v.
Northeastern Bank of Pennsylvania, 561 A.2d 328, 330 n.1 (Pa. 1989);
see also Commonwealth v. Carter, 122 A.3d 388, 391-92 (Pa. Super.
2015).


                                           -5-
J-S01029-20


          has determined the appeal would be frivolous; (2) file a brief
          referring to any issues that might arguably support the
          appeal, but which does not resemble a no-merit letter; and
          (3) furnish a copy of the brief to the defendant and advise
          him of his right to retain new counsel, proceed pro se, or
          raise any additional points he deems worthy of this Court’s
          attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).    In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief


          (1)    provide a summary of the procedural history and
                 facts, with citations to the record;

          (2)    refer to anything in the record that counsel believes
                 arguably supports the appeal;

          (3)    set forth counsel’s conclusion that the appeal is
                 frivolous; and

          (4)    state counsel’s reasons for concluding that the appeal
                 is frivolous. Counsel should articulate the relevant
                 facts of record, controlling case law, and/or statutes
                 on point that have led to the conclusion that the
                 appeal is frivolous.

Santiago, 978 A.2d at 361.           Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues    that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, appellate counsel has complied with each of the requirements of

Anders.     He indicated that he conscientiously examined the record and


                                       -6-
J-S01029-20



determined that an appeal would be frivolous. Further, appellate counsel’s

Anders brief comports with the requirements set forth by the Supreme Court

of Pennsylvania in Santiago. Finally, the record includes a copy of the letter

that appellate counsel sent to Sanchez advising him of his right to proceed pro

se or retain alternate counsel and file additional claims, and stating his

intention to seek permission to withdraw. Accordingly, appellate counsel has

complied     with   the   procedural   requirements    for   withdrawing   from

representation, and we will conduct an independent review to determine

whether Sanchez’s appeal is wholly frivolous.

      The issue Sanchez wished to raise on appeal involved a challenge to the

discretionary aspects of his sentence. This Court has explained that, to reach

the merits of a discretionary sentencing issue, we must conduct a four-part

analysis to determine:

           (1) whether the appeal is timely; (2) whether Appellant
           preserved his issue; (3) whether Appellant's brief includes a
           concise statement of the reasons relied upon for allowance
           of appeal with respect to the discretionary aspects of
           sentence [in accordance with 2119(f)]; and (4) whether the
           concise statement raises a substantial question that the
           sentence is appropriate under the sentencing code. . . . [I]f
           the appeal satisfies each of these four requirements, we will
           then proceed to decide the substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

      Here, although appellate counsel filed a notice of appeal and a post-

sentence motion previously was filed on Sanchez’s behalf, the Anders Brief


                                       -7-
J-S01029-20



does not include a Pa.R.A.P. 2119(f) statement. However, we have previously

held that “[w]here counsel files an Anders brief, this Court has reviewed the

matter      even   absent    a    separate     Pa.R.A.P.    2119(f)     statement.”

Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015) (citations

omitted). Thus, we will address the merits of Sanchez’s sentencing claim.

      Our standard of review when deciding a sentencing claim is as follows:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. In this
         context, an abuse of discretion is not shown merely by an
         error in judgment. Rather the appellant must establish, by
         reference to the record, that the sentencing court ignored
         or misapplied the law, exercised its judgment for reasons of
         partiality, prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted).

      Here, at the time of sentencing, the trial court provided the following

reasons for its sentencing choice:

                    THE COURT: That’s right.

                  I have been around and around and around with
            [Sanchez]. I have outlined all the times I tried to help him
            since 2005. It’s now 2017. [Sanchez] decides to go out
            and burglarize someone’s home in Luzerne County. And
            there’s another direct violation. And, you know, he has to
            understand that this kind of life that he’s leading [has] to
            stop.

                                        ***

                  THE COURT: So the record is absolutely clear, in
         addition to this being a direct violation, [Sanchez’s]


                                       -8-
J-S01029-20


         sentence is absolutely necessary to vindicate the authority
         of the [c]ourt. [Sanchez] has been thumbing his nose at
         this [c]ourt since 2005. Every time I gave him a sentence
         he always absconded. He always did things the way he
         wanted to do it. And he’s never complied with any of the
         terms and conditions of my sentence.

            He absconded from two or three different drug treatment
         programs . . . He’s never complied with this [c]ourt’s
         sentence in all of the years he served under this [c]ourt’s
         sentence. He has never done anything he was supposed to
         do. He never completed not one drug program. He never
         paid any of his fines and costs. He never did anything that
         he was supposed to do. So that’s also the reason for my
         sentence.

            So it’s no surprise to me that [Sanchez] moved to
         Luzerne County because he had absconded every single
         time he ever got out of jail before that anyway.

N.T., 5/9/17, at 16-18.

      The trial court found that Sanchez’s challenge to the discretionary

aspects of his sentence did not entitle him to relief. Amplifying its statements

at sentencing, in its Rule 1925(a) opinion the court first explained that its

aggregate sentence of 6 to 12 years of state incarceration “was well within

the statutory limits and as a reasonable exercise of this [c]ourt’s discretion in

light of [Sanchez’s] direct violation, absconding from supervision, continued

drug use, and failure to comply with any of the terms and conditions of his

sentence”. Trial Court Opinion, 9/13/19, at 6. The trial court then recounted

the prior sentences it imposed on Sanchez and how, once released from

custody, Sanchez committed new crimes. See id. at 6-7. Finally, the trial

court explained that it fashioned an individualized sentence for Sanchez

considering the sentencing factors regarding the protection of the public, the

                                      -9-
J-S01029-20



gravity of the offense in relation to the impact on the community, and his

rehabilitative needs. Id. at 7.

      The trial court then summarized its reasons for sentencing Sanchez to

an aggregate term of six to twelve years of incarceration:

         Since his guilty plea in 2005, the [c]ourt had given
         [Sanchez] numerous chances to rehabilitate himself through
         the County IP program, inpatient drug treatment, State IP
         program, county incarceration and state incarceration.
         Unfortunately, [Sanchez] failed to take his sentence
         seriously and his conduct while on probation indicated that
         he was not making meaningful progress towards
         rehabilitation as he absconded from supervision, completely
         ignored the terms and conditions of his sentence, and
         committed new crimes. Revocation and a state sentence
         was an appropriate sentence under the circumstances in
         order to not only vindicate the authority of the court, but
         also to aid in [Sanchez’s] rehabilitation and protect the
         public from his criminal activities. In order to make this
         determination, this [c]ourt considered [Sanchez’s] history
         since his original negotiated guilty plea in 2005, reviewed
         the     probation     officer’s   summary      report    and
         recommendation, heard argument from defense counsel
         and the Commonwealth, and listened to [Sanchez’s]
         allocution. After taking all of this into consideration, this
         [c]ourt found it appropriate to impose a 3 to 6 year state
         sentence on each case to run consecutively to one another,
         for an aggregate term of 6 to 12 years [of] state
         incarceration. As stated above, there is no requirement that
         this [c]ourt impose the “minimum possible sentence.”
         Rather, based upon [Sanchez’s] direct violations and
         ongoing failure to take the necessary steps to comply with
         any of the terms and conditions of his sentence, this [c]ourt
         found it appropriate to sentence [Sanchez] to a term of state
         incarceration.

Trial Court Opinion, 9/13/19, at 7-8.




                                    - 10 -
J-S01029-20



      Our review of the record supports the trial court’s conclusions.     The

court’s thorough review of Appellant’s prior crimes may be read as evincing

the court’s concern that past attempts at rehabilitating Appellant not only

failed, but led to a continuation of criminal behavior once released from

incarceration. As the court noted, a long sentence of state incarceration would

aid Sanchez in rehabilitation where other attempts failed to do so.

      Appellate counsel notes that Sanchez claimed his sentence was

excessive largely because the individual terms of incarceration on each charge

at these dockets were imposed consecutively, as well as consecutive to his

Luzerne County sentence. As noted by the trial court, this claim is without

merit because “[i]t is well-settled law in Pennsylvania that a sentencing court

has discretion ‘to impose its sentence concurrently or consecutively to other

sentences being imposed at the same time or to sentences already imposed.’”

Trial Court Opinion, 9/13/19, at 8 (quoting Commonwealth v. Johnson-

Daniels, 167 A.3d 17, 28 (Pa. Super. 2017) (citations omitted).         This is

especially true where, as in the present case, there are separate crimes with

multiple victims. See Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa.

Super. 1995) (explaining that there is no reason an appellant should be

afforded a “volume discount” for his crimes by having all of the sentences run

concurrently).      Thus, Sanchez’s discretionary challenge to his sentence is

wholly frivolous.

      Finally, as required by Anders, we have independently reviewed the

record in order to determine whether there are any non-frivolous issues

                                      - 11 -
J-S01029-20



present in this case. Our independent review of the record discloses no other

non-frivolous issues that Sanchez could have raised and that appellate counsel

overlooked.   See Dempster, supra.       Having concluded that there are no

meritorious issues, we grant appellate counsel’s petition to withdraw and

affirm Sanchez’s judgment of sentence.

     Judgment of sentence affirmed.

     Judge Bowe’s joins the memorandum.

     Judge Strassburger files a concurring statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                    - 12 -